NO. 07-07-0320-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  JANUARY 25, 2008

                         ______________________________


                             DAMON COX, APPELLANT

                                          V.

                            ANGIE SIMMONS, APPELLEE


                       _________________________________

                 FROM THE COUNTY COURT OF GRAY COUNTY;

                NO. 4585; HONORABLE RICHARD D. PEET, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Damon Cox, filed this appeal from the trial court’s Family Violence

Protective Order prohibiting him from committing specified acts against Appellee, Angie

Simmons. After the appellate record was filed, Cox was notified by letter of December 3,

2007, that his brief, which was due to be filed on November 7, had not been filed. In
response, counsel for Cox filed a letter with this Court advising that a new protective order

hearing was needed and there was no need to proceed with this appeal.


       The Clerk of this Court notified counsel on December 14, 2007, to file a Motion to

Dismiss to dispose of the pending appeal.        No response or motion was filed.        On

December 27, 2007, the Clerk of this Court again attempted to contact counsel and left a

message requesting that a motion be filed as soon as possible. To date, no response or

motion has been filed.


       Consequently, the appeal is dismissed for want of prosecution and failure to comply

with a notice from the Clerk of this Court. See Tex. R. App. P. 42.3(b) and (c).


                                                  Patrick A. Pirtle
                                                      Justice




                                             2